Dykman, J.
Before the order to show causé why a reargument should mot be granted in this court an appeal had been taken to the court of appeals from the order of the general term, and of course that appeal removed the • cause from this court, so far as any action of the general term is concerned. It has been held that motions may be made at special term in actions which have been carried to the court,of appeals, but we know of no authority for making any motion in the general term after such appeal. Our conclusion is .that the motion should be denied, with $10 costs.